By the Court,

Sutherland, J.
The revised statutes authorize the board of supervisors of each county to examine, settle, and allow all accounts chargeable against such county. 1 R. S. 367, § 4, sub, 2. This seems necessarily to imply the exercise of judgment and discretion in settling and allowing, and to involve the right to reject, if sufficient reasons for allowing are not in their opinion presented. The act of 1832, for the preservation of the public health, Laws of 1832, p. 581, § 5, sub. 3, authorizes the several boards of health which may be organized under it, to prescribe the duties and powers of the health officer, to direct him from time to time in the performance thereof, and tofx the compensation he shall receive. The ninth section makes all the expenses county charges, and declares that they shall be levied, collected and paid, under the direction of the board of supervisors in the same manner as other county charges. With the exception of the compensation to be paid to the health officer, the supervisors have the same discretion and control in relation to them, that they have as to all other county charges. They have no right to alter the compensation fixed by the board of health for the health officer; that the legislature have committed entirely to the discretion of the board of health, and that the supervisors must collect. This distinction has already been taken and acted upon in this court in the cases of The people, on the relation of the Board of Health of Schoharie, against the Supervisors of Schoharie, and The People, on the relation of Bartlett, against the Supervisors of Delaware, decided by Mr. Justice Nelson, at the special term held 27th November last. The compensation of the health officer in this case does not appear to have been rejected or reduced by the supervisors. The motion must therefore be denied.